Title: To John Adams from William Lee, 27 August 1780
From: Lee, William
To: Adams, John


     
      Dr Sir
      Bruxelles, Augt. 27 1780
     
     As you desire in yours of the 23. I now send you the Packet and least the English mail should be detain’d by the wind from you as it has been here I send you the contents of a letter from Mr. Stephens Secratary of the Admiralty to LLoyds Coffee House for the information of the Merchants—which is dated the 22 instant.
     
     Mr. Stephens says he has received a letter dated Augt. 9. from the Capt. of the Thetis Frigate who in company with the Ramillies was convoying the West India fleet of 54 Sail with Genl. Rainsfords Regiment on  25 East India Men, which informs him that in the evening of the 8th in Lat: 36.40 and Longit: 15 West, they unfortunately fell in with the United fleet from Cadiz and he fear’d that almost the whole convoy had fallen into the Enemys hands. This I hope is only the begining of good News.
     ’Tis certain that Congress has not paid that attention to the Dutch that they merited, or that the interest of America requir’d; and it is not a little unfortunate that other powers have been treated with the same neglect, since it is more than probable that at this period, by proper management, a general acknowlegement of our Independence might be obtain’d, which would in a great measure remove the principal objection that the Enemy pretend to have against making Peace. For my own part, I cou’d wish to see Portugal treated as she deserves, by all the United Powers declaring War upon her, when she cou’d not do us half the injury that she does now under the flimsy pretext of Neutrality.
     Be pleased to send me, if you can procure them, the particulars of the plan, by which St. Thomas’s is constituted a Free Port.
     Our best Compliments attend your Sons and I have the Honor to remain with very high respect Dear Sir Your most Obliged & Obedt. Hble Servt.
     
      W. Lee
     
    